Case: 3:15-cv-00331-TMR-MRM Doc #: 72 Filed: 05/26/20 Page: 1 of 2 PAGEID #: 2996




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

JAMES A. RUSSELL,

                      Petitioner,              :    Case No. 3:15-cv-331

       - vs -                                       District Judge Thomas M. Rose
                                                    Magistrate Judge Michael R. Merz

LYNEAL WAINWRIGHT, Warden,

                                               :
                      Respondent.


  ORDER DISSOLVING STAY; CONDITIONAL WRIT OF HABEAS
                      CORPUS


To: Lyneal Wainwright, Warden and Respondent:



       On April 28, 2020, the United States Court of Appeals for the Sixth Circuit affirmed this

Court’s decision that Petitioner be granted a writ of habeas corpus ordering his release from

custody unless he is allowed a new appeal in which the assignment of error at issue – whether

Petitioner’s convictions for murder and aggravated robbery should be merged under Ohio Revised

Code § 2941.25 – is presented for decision. Russell v. Wainwright, Case No. 19-3067, 2020 U.S.

App. LEXIS 13886 (6th Cir. Apr. 28, 2020)(unreported; copy at ECF No. 70). This Court had

entered judgment to that effect November 11, 2019, but had stayed judgment pending appeal (ECF

No. 68). Appellate proceedings have concluded and the Sixth Circuit has issued its mandate,

returning jurisdiction to this Court, on May 20, 2020 (ECF No. 71).

       Accordingly, the stay of proceedings is DISSOLVED and it is hereby ORDERED that


                                               1
Case: 3:15-cv-00331-TMR-MRM Doc #: 72 Filed: 05/26/20 Page: 2 of 2 PAGEID #: 2997




Respondent release Petitioner from custody unless, not later than 180 days from the date of this

Order, Petitioner has been granted a new appeal by the Ohio Second District Court of Appeals in

which the assignment of error quoted above is presented for decision.

       The Clerk shall certify a copy of this Order to The Honorable Michael Tucker, Presiding

Judge of Second District Court of Appeals and another copy to James Nealon, Deputy

Administrator of that court, both at 41 North Perry Street, Dayton, Ohio 45402.



May 26, 2020                                                       */s Thomas M. Rose

                                                                   ________________________
                                                                          Thomas M. Rose
                                                                    United States District Judge




                                               2
